United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.Y., Appellant
and
FLUOR CORPORATION, FLUOR FEDERAL
GLOBAL PROJECTS, Kabul, Afghanistan,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-1114
Issued: November 19, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On May 6, 2020 appellant filed an appeal from purported May 22, 2014 and July 5, 2017
decisions of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards assigned Docket No. 20-1114.
The Board, having duly considered the matter, notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act
(FECA).1 This jurisdiction encompasses any final decision issued by OWCP within 180 days of
the date appellant filed his appeal. 2 The case record as transmitted to the Board does not contain
a final adverse decision of OWCP issued within 180 days from the date of docketing of the current
appeal.3 As there is no final adverse decision issued by OWCP over which the Board may properly

1

20 C.F.R. §§ 501.2(c) and 501.3(a).

20 C.F.R. § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the
date of issuance of a decision of the OWCP.”
2

3

Id.

exercise jurisdiction, the Board concludes that the appeal docketed as No. 20-1114 must be
dismissed. Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 20-1114 is dismissed.
Issued: November 19, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

2

